I concur in the conclusion reached in this case upon the ground that an analysis of the pleadings existing in this case reveals only one issue and that was tendered by defendant upon whom the burden rested to sustain it. That issue was: did it appear to the Company that after the payment of benefits and waiver of premium for four years the total and permanent disability of the plaintiff had ceased.
Under such an issue the Company's judgment cannot be arbitrary or capricious, but it must rest upon a condition of things in relation to the insured's disabilities which would reasonably justify the conclusion that the disabilities of the plaintiff were no longer total and permanent. The burden of establishing that defense was upon the Company which in this case it failed to carry, and the jury was justified in finding that issue in favor of the plaintiff.
No point is made by the pleadings in this case responsive to the declaration that the Company had under the provisions of the policy required the plaintiff to furnish proof *Page 741 
of his continued total and permanent disability, which under the terms of the policy the Company may have done only once a year after the continuance of the plaintiff's disability after a period of two years. Construing the pleas most strongly against the defendant, as the rule requires, it may have required this showing by the plaintiff oftener than once a year after the plaintiff's disabilities had continued two years, therefore the pleas, stripped of unnecessary averments, were simply that the defendant company had reasonable ground to conclude that the total disabilities of the plaintiff had ceased.
                       ON PETITION FOR REHEARING.